DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021 and 02/17/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Liquid Crystal Display Device Solving Problem of Display Panels Flashing White During Power Shutdown. 
Claim Objections
Claims 1-3, 5-7, 9-12, 14-15 and 18 are objected to because of the following informalities:
As per claims 1 and 10, the limitation “a control unit, which has a control end, an input end, and a plurality of output ends, wherein the control end is electrically connected to the control chip, the input end receives a common electrode voltage, and each of the output ends is connected to each of the data signal output ends” should be “a control unit, which has a control end, an input end, and a plurality of output ends, wherein the control end is electrically connected to the control chip, the input end plurality of output ends is connected to each of the plurality of data signal output ends”.
As per claims 2 and 11, the limitation “wherein the control unit comprises a plurality of transistors, each of the transistors is connected to each of the data signal output ends, a gate of each of the transistors is connected to the control end, a source of each of the transistors is connected to each of the data signal output ends, and a drain of each of the transistors is connected to the input end” should be “wherein the control unit comprises a plurality of transistors, each of the plurality of transistors is connected to each of the plurality of data signal output ends, a gate of each of the plurality of transistors is connected to the control end, a source of each of the plurality of transistors is connected to each of the plurality of data signal output ends, and a drain of each of the plurality of transistors is connected to the input end”.
As per claims 3 and 12, the limitation “wherein all of the transistors are transistors of a same type” should be “wherein all of the plurality of transistors are transistors of a same type”
As per claims 5 and 14, the limitation “wherein the display panel comprises a plurality of data lines, and each of the data lines is connected to each of the data signal output ends” should be “wherein the display panel comprises a plurality of data lines, and each of the plurality of data lines is connected to each of the plurality of data signal output ends”.
As per claims 6 and 15, the limitation “wherein the display panel further comprises a plurality of scanning lines, the plurality of scanning lines and the plurality of data lines intersect each other to define a plurality of pixel units, each of the pixel units plurality of pixel units is electrically connected to a common electrode, and the common electrode is electrically connected to the input end”.
As per claims 9 and 18, the limitation “the other end of the chip on film” should be “another end of the chip on film”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20090040244).
As per claim 1, Lee discloses a display device (Abstract), comprising a display panel (Fig. 7, #200) and a driver circuit (#100), wherein the driver circuit (#100) is configured to drive the display panel (#200; [0040]), and the driver circuit (#100) comprises:
a data driving chip (#100), which has a plurality of data signal output ends (#D1’-Dm’), and is configured to output a data signal to the display panel (#200) through the plurality of data signal output ends (#D1’-Dm’; [0063]-[0066]);

a control unit (#140), which has a control end (i.e., control end that receives #CLKO), an input end (i.e., input end that receives #Vcom), and a plurality of output ends (i.e., output ends that outputs ±AVDD, Vcom), wherein the control end (i.e., control end that receives #CLKO) is electrically connected to the control chip (#110), the input end (i.e., input end that receives #Vcom) receives a common electrode voltage (#Vcom), and each of the output ends (i.e., output ends that outputs ±AVDD, Vcom) is connected to each of the data signal output ends (#D1’-Dm’; [0060]-[0066]); and
wherein the control unit (#140) is configured to output the common electrode voltage (#Vcom) to the plurality of data signal output ends (#D1’-Dm’) under a control of the control signal (#CLKO) when the display device (#200) is powered off ([0061]-[0068]).
As per claims 2 and 11, Lee discloses the display (electronic) device according to claim 1 (claim 10), wherein the control unit (#140) comprises a plurality of transistors (Figs. 3-4, #T1-T4), each of the transistors (#T1-T4) is connected to each of the data signal output ends (#D1’-Dm’; [0070]-[0082]), a gate of each of the transistors (#T1-T4) is connected to the control end (i.e., control end that receives #CLKO), a source of each of the transistors (#T1-T4) is connected to each of the data signal output ends (#D1’-Dm’), and a drain of each of the transistors (#T1-T4) is connected to the input end ([0071]-[0083]).
As per claims 3 and 12, Lee discloses the display (electronic) device according to claim 2 (claim 11), wherein all of the transistors are transistors of a same type ([0083]).

wherein when the display device (#200) is under the normal display mode, the plurality of transistors are all turned off, and the data driving chip outputs the data signal to the display panel (#200) through the plurality of data signal output ends ([0068]; [0076]-[0082]); and
wherein when the display device (#200) is under the power-off mode, the plurality of transistors are all turned on, and the common electrode voltage is outputted to the plurality of data signal output ends ([0068]; [0076]-[0082]).
As per claims 5 and 14, Lee discloses the display (electronic) device according to claim 1 (claim 10), wherein the display panel (Fig. 7, #200) comprises a plurality of data lines (#DL1-DLm), and each of the data lines (#DL1-DLm) is connected to each of the data signal output ends (#D1’-Dm’; [0108]-[0110]).
As per claims 6 and 15, Lee discloses the display (electronic) device according to claim 5 (claim 14), wherein the display panel (#200) further comprises a plurality of scanning lines (#GL1-GLn), the plurality of scanning lines (#GL1-GLn) and the plurality of data lines (#DL1-DLm) intersect each other to define a plurality of pixel units ([0110]-[0111]), each of the pixel units is electrically connected to a common electrode, and the common electrode is electrically connected to the input end (i.e., input end that receives #Vcom; [0060]-[0066]; [0109]; where a common electrode is inherently present ).

As per claim 10, Lee discloses an electronic device (Abstract), comprising a display device, wherein the display device comprises a display panel (Fig. 7, #200) and a driver circuit (#100), and the driver circuit (#100) is configured to drive the display panel (#200; [0040]) and comprises:
a data driving chip (#100), which has a plurality of data signal output ends (#D1’-Dm’), and is configured to output a data signal to the display panel (#200) through the plurality of data signal output ends (#D1’-Dm’; [0063]-[0066]);
a control chip (#110), which is configured to output a control signal (#CLKO) when the display device (#200) is powered off ([0044]; [0070]-[0071]); and
a control unit (#140), which has a control end (i.e., control end that receives #CLKO), an input end (i.e., input end that receives #Vcom), and a plurality of output ends (i.e., output ends that outputs ±AVDD, Vcom), wherein the control end (i.e., control end that receives #CLKO) is electrically connected to the control chip (#110), the input end (i.e., input end that receives #Vcom) receives a common electrode voltage (#Vcom), and each of the output ends (i.e., output ends that outputs ±AVDD, Vcom) is connected to each of the data signal output ends (#D1’-Dm’; [0060]-[0066]); and
wherein the control unit (#140) is configured to output the common electrode voltage (#Vcom) to the plurality of data signal output ends (#D1’-Dm’) under a control of the control signal (#CLKO) when the display device (#200) is powered off ([0061]-[0068]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee (US 20140375534) (Lee’534).
As per claims 8 and 17, Lee discloses the display (electronic) device according to claim 1 (claim 10).
However, Lee does not teach (the display device) further comprising (comprises) a chip on film, wherein an end of the chip on film is connected to the display panel, and the data driving chip and the control unit are disposed on the chip on film.
Lee’534 teaches (the display device) further comprising (comprises) a chip on film (Figs. 2-3, #COF), wherein an end of the chip on film (#COF) is connected to the display panel (#PNL), and the data driving chip (#SIC) and the control unit (#10) are disposed on the chip on film (#COF; [0037]-[0039]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the data driving chip and the control unit of Lee mounted according to Lee’534 so as to provide the integrated circuit mounted in a chip on film COF manner on a flexible printed circuit board (Lee’534: [0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622